The opinion of the court was delivered by
Knox, J.
We agree with the Common Pleas that there was no evidence that the plaintiff below had either actual or constructive notice of the conveyance from David Mead to the Commonwealth.
It is true the deed was recorded in the office of the secretary of the Commonwealth, but there is nothing in the recording acts which gives to such a record validity against a subsequent bona fide purchaser for a valuable consideration. The occupancy of the arsenal lot was not notice of the grant of the 100 foot street, and there does not appear to have been such an open or continued use of the ground in controversy, by the public as a street, as to put a purchaser upon inquiry as to the existence of the grant.
We are by no means certain that actual notice would have affected the plaintiff’s title, based as it was, upon a mortgage anterior to the conveyance from Mead to the Commonwealth; but as the want of notice is itself conclusive against the plaintiff in error, it is unnecessary to determine the effect of notice, had it existed.
Judgment affirmed.